         Case 1:90-cr-00913-LAP Document 552 Filed 04/23/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,
                                                90 Cr. 913 (LAP)
    -versus-
                                                      ORDER
TIMOTHY FRAZIER,

                   Defendant.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    The Court is in receipt of Mr. Frazier’s April 3, 2020

motion for compassionate release [dkt no. 549].            The Government

is directed to respond to Mr. Frazier’s motion by letter no

later than Wednesday, April 29, 2020.          Mr. Frazier shall submit

a reply, if any, by letter no later than Friday May 1, 2020.



SO ORDERED.


Dated:     April 23, 2020
           New York, New York


                                           ____________________________
                                           LORETTA A. PRESKA
                                           Senior U.S. District Judge
